         Case 3:19-cv-01837-GAG Document 26 Filed 12/02/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

FAUSTINO XAVIER BETANCOURT-COLON;)
VIRGEN NEGRON-VILLEGAS, A.V.R. by her)
                                                 )
next friend and mother, Widallys Rivera Quiñones;)
and WILLIAM RODRIGUEZ BURGOS, on behalf)
of themselves and all others similarly situated,)
                                                 )
                                                 )                        CIVIL ACTION
                                                 )
                   Plaintiffs,                   )
                                                 )
v.                                               )
                                                 )
CITY OF SAN JUAN, a public entity also known)                        Civil No. 19-1837 (GAG)
                                                 )
as Municipality of San Juan                      )
                                                 )
               Defendant.                        )
                                                 )
                                                 )
                                                 )

                                MOTION REQUESTING ORDER

       Plaintiffs, Faustino Xavier Betancourt-Colon, Virgen Negron-Villegas, A.V.R. by her next

friend and mother, Widallys Rivera Quiñones, and William Rodríguez Burgos, on behalf of

themselves and all others similarly situated, and hereby submit this motion requesting order in

response to this Court's Order at Docket No. 25.


1. Plaintiffs' strongly concur with the Court's view and believe that mediation could encourage

   the fair, speedy, and economic resolution of this civil action that is consistent with public policy

   goal of the Americans with Disabilities Act.

2. The parties in Procurador De Personas Con Impedimentos v. Municipality of San Juan, Civil

   No. 06-1680 (GAG)(CRV) reached a settlement agreement. An early evaluation of the




                                                   1
          Case 3:19-cv-01837-GAG Document 26 Filed 12/02/20 Page 2 of 3




    settlement agreement in Civil No. 06-1680 (GAG)(CRV) would like to serve as a good starting

    point in exploring what has been done since and what remains to be done.1

3. To provide some background, Civil No. 06-1680 (GAG)(CRV) was brought by Plaintiff

    Procurador de las Personas con Impedimentos, a state enforcing agency of the Commonwealth

    of Puerto Rico, against defendants Commonwealth of Puerto Rico, Municipality of San Juan,

    and others state officials to redress defendants’ systemic, pervasive, and continuing policy,

    pattern, or practice of unlawfully discriminating against individual with disabilities because of

    inaccessible sidewalks and other architectural barriers in the City of San Juan.

4. On February 24, 2015, Municipality of San Juan, in compliance with Standing Order No. 9,

    filed a two-page motion requesting that the viewing of the settlement agreement be restricted

    to the parties in this case. See Civil No. 06-1680 (GAG)(CRV), Docket No. 295, where the

    Municipality of San Juan stated:


                Settlement agreements usually include a confidentiality clause to protect their
                terms. In this case, while the agreement is not confidential, the parties agree that
                its viewing should be restricted to the parties only to avoid any misunderstanding
                about its terms.

                Accordingly, the Municipality respectfully moves the Honorable Court to grant this
                motion allowing the filing of the settlement agreement with restricted access to the
                parties only.

                (Emphasis added)


5. Because the agreement is not confidential, and because its production imposes a minimum

    burden on the Municipality, a copy of the settlement agreement should be served upon




1
  Plaintiffs' statement should not be construed as an imputation of potential or actual liability or breach by
the Municipality of San Juan.

                                                      2
         Case 3:19-cv-01837-GAG Document 26 Filed 12/02/20 Page 3 of 3




   Plaintiffs. It is a relevant instrument that will serve well the the parties during the ADR

   proceedings.


       WHEREFORE, Plaintiffs’ respectfully request the Court to note Plaintiffs' satisfaction

with the stay of proceedings and their willingness to participate in mediation. In addition, they

respectfully request an order directing the Municipality of San Juan to produce the settlement

agreement in Civil No. 06-1680 (GAG)(CRV).

       I HEREBY CERTIFY THAT I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF System, which in turn will send notification of such filing to all attorneys

of record.


             Dated: December 2, 2020.



                                     LAW OFFICES OF VELEZ COLON
                                     421 AVE MUÑOZ RIVERA
                                     TENTH FLOOR
                                     SAN JUAN PR 00918
                                     TEL: (787) 599-9003

                                      1969 S. ALAFAYA TRAIL #379
                                      ORLANDO FL 32828-8732

                                      Attorney for Plaintiff


                                      S/JOSE CARLOS VELEZ-COLÓN, ESQ.
                                      USDC-PR NO.: 231014
                                      JVELEZ@VELEZLAWGROUP.COM




                                                 3
